PAULINE NEWMAN, Circuit Judge,
dissenting.
I respectfully dissent, for the majority’s decision negates the statutory method of protecting endangered sea turtles. The Court of International Trade applied the statute in accordance with its terms. Whatever the political or diplomatic considerations, neither the executive agency charged with administering the statute, nor this court, has authority to depart from the statute as enacted.
The Court of International Trade held that the State Department’s 1998 Revised Guidelines1 are not consistent with the authorizing statute, section 609 of Public Law 101-162, enacted in 1989 for the protection of endangered sea turtles. The relevant statutory provisions are:
*1298§ 609(b)(1) In general. — The importation of shrimp or products from shrimp which have been harvested with commercial fishing technology which may affect adversely such species of sea turtles shall be prohibited not later than May 1, 1991, except as provided in paragraph (2).
§ 609(b)(2) Certification procedure. — The ban on importation of shrimp or products from shrimp pursuant to paragraph (1) shall not apply if the President shall determine and certify to the Congress not later than May 1, 1991, and annually thereafter that—
(A) the government of the harvesting nation has provided documentary evidence of the adoption of a regulatory program governing the incidental taking of such sea turtles in the course of such harvesting that is comparable to that of the United States; and
(B) the average rate of that incidental taking by the vessels of the harvesting nation is comparable to the average rate of incidental taking of sea turtles by United States vessels in the course of such harvesting; or
(C) the particular fishing environment of the harvesting nation does not pose a threat- of the incidental taking of such sea turtles in the course of such harvesting.
16 U.S.C. § 1537 note.
The Court of International Trade held that section 609 prohibits the importation into the United States of shrimp from countries that do not require their shrimp trawls to protect sea turtles to at least the same extent as is required of United States shrimp vessels. The State Department’s 1991 guidelines initially interpreted the statute in accordance with this meaning and in compliance with section 609(b), but limited enforcement and potential certification to fourteen Caribbean countries. However, various environmental groups were concerned at the State Department’s limitation to Caribbean countries, and in 1994 the plaintiffs sued for broader enforcement of section 609. In 1995 the Court of International Trade held that the statute was not limited to the Caribbean area. Earth Island Inst. v. Christopher, 913 F.Supp. 559 (Ct. Int’l Trade 1995). Eleven Caribbean countries had been certified at the time of this ruling.
In 1996 the State Department changed its interpretation of section 609, apparently in response to trade-related objections. The Department issued new Guidelines, and no longer required that all of a nation’s shrimp trawlers meet standards at least as rigorous as those imposed on shrimpers in United States waters. The 1996 Guidelines instead adopted shipment-by-shipment certification, which required only that the particular shrimp imported into the United States were harvested by a ship fitted with turtle exclusion devices (TEDs). Such shrimp could be imported, whether or not any other ship in the nation’s shrimp fleet used turtle-protective devices. During this period four countries in Central America received full certification, as well as nations that harvest only cold water shrimp (beyond the range of sea turtles), and nations that use aquaculture or hand (artisanal) shrimp fishing methods.
In response to the 1996 Guidelines, the plaintiffs who had prevailed in 1995 filed a “motion to enforce” the Court of International Trade’s judgment, challenging the shipment-by-shipment approach as contrary to section 609. The Court of International Trade agreed with the plaintiffs and enjoined the government from importing any shrimp or products from shrimp harvested in the wild by vessels of uncer-tified nations. Earth Island Inst. v. Christopher, 942 F.Supp. 597 (Ct. Int’l *1299Trade 1996). International pressures increased at this time, including complaints that this interpretation of section 609 was in violation of the General Agreement on Tariffs and Trade (GATT). In 1998 this court reversed the injunction, finding that the Court of International Trade lacked jurisdiction to rule on the motion to enforce because the plaintiffs had withdrawn the motion. Earth Island Inst. v. Albright, 147 F.3d 1352, 1356 (Fed.Cir.1998). Following this court’s decision, the State Department issued the 1998 Guidelines, reinstating the shipment-by-shipment approach; these are the guidelines at issue in this case.
The Court of International Trade in April 1999 again held that the State Department’s interpretation of section 609 was incorrect. The court held that section 609(b)(2) limits section 609(b)(1) to shrimp from countries that meet the certification requirements of section 609(b)(2). The court explained that the statute requires country certification, not shipment-by-shipment certification as to the particular load of shrimp:
[Pjaragraph (1) of section 609(b) is specifically contingent upon the certification procedure established by section 609(b)(2), which offers the only congres-sionally-approved breaches of the embargo ....
Earth Island Inst. v. Daley, 48 F.Supp.2d 1064, 1081 (Ct. Int’l Trade 1999). The court further reasoned that:
Paragraphs (b)(1) and (b)(2) are pari materia; they cannot be read independently, or out of the context adopted by Congress, including section 609(a) [instructing negotiations to protect sea turties worldwide], to slow or stanch the extinction of species of sea turtles.

Id.

The issue is whether, contrary to this decision of the Court of International Trade, the State Department correctly interpreted section 609 as requiring no more than that the particular shipment to the United States was harvested using a TED. My colleagues on this panel so hold. However, neither the statutory text, its legislative purpose, its enactment history, nor its contemporaneous interpretation, supports this meaning.

The Legislative Purpose

It is not disputed that sea turtles are endangered by commercial trawl shrimping.2 The decline in sea turtle populations throughout the world has been dramatic; for example, as of 1990 the Kemp’s ridley turtle population had declined to less than one percent of its abundance in 1947. See Decline of the Sea Turtles: Causes and Prevention, 26 National Academy of Sciences 144 (1990). The acknowledged principal cause of sea turtle deaths is capture and drowning in shrimp trawl nets. In 1987 the National Marine Fisheries Service estimated that 11,179 sea turtles were killed in southeastern United States waters each year. United States trawlers harvest eight percent of the world’s supply of shrimp. Sea turtles, however, roam in warm waters worldwide, and are endangered worldwide. Globally, it was estimated that 124,000 turtles were killed each year by commercial shrimp trawlers. See Earth Island, 913 F.Supp. at 568.
On this background, section 609 was enacted. The statute requires nations that wish to serve the United States market to adopt turtle-protective measures no less *1300rigorous than those imposed on our own fleet; all trawl shrimpers in United States waters are required to use turtle exclusion devices. It is generally accepted that when some trawlers use turtle exclusion devices and others do not, the turtles escaped or excluded from the nets of one trawler are often caught by trawlers without TEDs. However, if all vessels in harvest areas use turtle exclusion devices, it is estimated that the devices release “97 percent of the turtles caught in shrimp trawls.” Sea Turtle Conservation; Shrimp Trawling Requirements, 52 Fed. Reg. 24244, 24244 (June 29, 1987). These data led to the legislation as enacted, requiring that other countries, if their shrimpers wish to sell into the United States market, protect the turtles to the same extent as required for United States vessels. At the time of enactment it was well recognized that the purpose of the legislation was to protect sea turtles in their global habitat, while assuring that United States fishermen were not competitively disadvantaged. Both goals are served by the statute’s requirement that nations whose shrimp fishers wish to sell to the United States must adopt fleet-wide turtle-protection devices, and not simply place such devices on selected ships. The Report of the Senate Committee on Appropriations explained the legislation as follows:
It calls for a ban on imports of shrimp from any nation that: (1) fails to adopt a regulatory program for turtle protection which is comparable to that of the United States; and (2) has higher incidental catches of sea turtles than U.S. shrimpers.
S.Rep. No. 101-144, at 104 (1989). Similarly, after the Conference addition of section 609(b)(2)(C) providing that certification may be based on turtle-free shrimp fishing environments, the Conference Report of the House of Representatives explained the legislation as requiring
a ban on importation of shrimp which have been harvested with commercial fishing technology which may adversely affect species of sea turtles subject to the regulations, not later than May 1, 1991, unless the President certifies to Congress that the harvesting nation has adopted regulations governing the incidental taking of sea turtles in the course of shrimp harvesting comparable to regulations adopted by the U.S., that the average rate of the incidental taking by the vessels of the harvesting nation is comparable to the average rate of incidental taking of sea turtles by U.S. vessels in the course of such harvesting or the particular fishing environment of the harvesting nation does not pose a threat of the incidental taking of sea turtles in the course of such harvesting.
H.R. Conf. Rep. No. 101-299, at 84 (1989) (emphasis added). Neither of the legislative Reports indicates that Congress intended to adopt or accept merely a shipment-by-shipment approach to importation of shrimp.
The legislative record illustrates the congressional purpose of protecting these endangered animals worldwide, while avoiding any disadvantage to domestic shrimp fishing interests due to their obligatory use of TEDs.3 The sponsor of section 609, Senator Breaux, explained:
[T]he amendment I am offering today is intended to promote the international *1301conservation of sea turtles, and to provide the groundwork for ensuring that foreign fishing interests bear as great a conservation burden as our own industry.
135 Cong. Rec. S8335, 8373-74 (daily ed. July 20, 1989). Senator Breaux further stated:
[T]his amendment focuses on the role that other nations must play if we are to fulfill our goal of effective sea turtle conservation.
Id. at 8374. Senator Chafee also explained that the legislation
serves to strengthen our Nation’s commitment to protect endangered sea turtles from drowning in commercial shrimp nets.
Id at 8375. Senator Johnston also recognized that the legislation would create
an effective protection first for sea turtles, and alternatively help for the price of shrimp for our shrimpers in Louisiana.
135 Cong. Rec. S12191, 12266 (daily ed. Sept. 29, 1989). Senator Johnston explained the commercial benefits as follows:
What it will mean in practical terms, we think, if those countries do not take that action [to place TEDs on all vessels] the price of shrimp obviously will go up because the supply will be down, so that Louisiana shrimpers, Texas shrimpers, Florida shrimpers will in effect have some form of compensation in the form of higher prices for their shrimp should these countries fail to take that action.
Id. Senator Lott reiterated the idea that the legislation would
make sure that the other countries are taking the same measures we are. We cannot have a situation where we impose requirements on our shrimpers that other countries do not have and then allow them to use the opportunity to export a flood of shrimp into our country to fill a void that may be left.
135 Cong. Rec. S8335, 8374. Senator Shelby described the conservation programs of other nations as a condition of access to the United States market:
If other countries are to share in the benefits of access to the $20 million U.S. market, I believe that these countries should be required to implement conservation programs comparable to that of the United States.
Id. at 8376.
There were no statements, during the extensive floor discussion, contrary to the uniform goal of protecting endangered sea turtles and avoiding disadvantage to United States shrimpers. A shipment-by-shipment approach not only weakens the incentive for countries to impose TED requirements, but it removes the anticipated “level playing field” for domestic interests, for all United States shrimpers are required to use TEDs. That the legislation was designed for country-by-country certification, not shipment-by-shipment, was reiterated by Senator Breaux:
It is patently unfair on its face to say to the U.S. industry that you must abide by these sets of rules and regulations, but other countries do not have to do anything, and, yet, we will then give them our market. That is exactly what is happening. I think the amendment ... is a good amendment. It will require other countries to do exactly what we are being required to do, and if in fact they do not, they will lose the U.S. market.
135 Cong. Rec. S12191, 12266. Senator Hollings made a similar statement in describing the legislation:
It calls for a ban on imports of shrimp from any nation that: First, fails to adopt a regulatory program for turtle *1302protection which is comparable to that of the United States, and second, has higher incidental catches of sea turtles than U.S. shrimpers.
Id. at 12207.
Senator Hollings, after the Conference with the House, explained the addition of section 609(b)(2)(C), that a country will be certified and its shrimp imports permitted when the “particular fishing environment of the harvesting nation does not pose a threat of the incidental taking of such sea turtles in the course of such harvesting.” 135 Cong. Rec. S14389, 14391 (daily ed. Oct. 31, 1989). This amendment clarified that the ban on importation does not apply when a nation’s shrimp are grown in aquaculture, or caught by hand line (artisanal) fishing, or by trawling in cold water that is not turtle habitat. This clause did not, however, authorize or accept the use of trawl methods that do not exclude the turtles. There is no support at all for the government’s theory that section 609(b)(2)(C) adjusted the legislative purpose and permitted use of shrimp fishing technology that “may affect adversely such species of sea turtles” as long as the turtle-destroying shrimp catch is not sent to the United States market.4
Since United States shrimpers produce only eight percent of the world’s shrimp catch, sea turtle protection was recognized as requiring a global effort. Although the panel majority’s theory that “section 609 was not enacted with the primary goal of minimizing sea turtle deaths” is not supported by the legislative record, the alternative legislative goal of protecting the domestic industry is also disserved by permitting importation from nations whose other vessels do not carry turtle-exclusion devices. In addition, I do not agree with the majority that if there is a commercial aspect to legislation, the humanitarian purpose becomes irrelevant.

The Guidelines

For the first six years after enactment, the State Department interpreted section 609 as requiring an embargo of all shrimp from a nation that harvests shrimp in turtle habitat with at least some trawlers that do not use turtle exclusion devices. This interpretation was changed in the 1996 Guidelines. “An agency interpretation of a relevant provision which conflicts with the agency’s earlier interpretation is ‘entitled to considerably less deference’ than a consistently held agency view.” I.N.S. v. Cardoza-Fonseca, 480 U.S. 421, 446 n. 30, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987) (quoting Watt v. Alaska, 451 U.S. 259, 273, 101 S.Ct. 1673, 68 L.Ed.2d 80 (1981)).
It cannot be disputed that when only some of the ships trawling for shrimp use TEDs, sea turtles that are saved by the TEDs may later be captured by the vessels without TEDs. The Commerce Department itself raised this concern. Rolland Schmitten, Fisheries Administrator for the National Marine Fisheries Service, wrote as follows:
By requiring that TEDs be used only on those vessels that harvest shrimp for export to the U.S. market, sea turtles will be put at greater risk of incidental *1303capture aboard non-TED equipped boats in a nation’s fleet.
This approach will also reduce the incentive for nations to adopt comprehensive national programs to reduce the incidental take of sea turtles ... [and] may also result in some certified nations abandoning the comprehensive programs they now have in place or curtailing enforcement of such programs.
Letter from R. Schmitten to Mary Beth West, Deputy Assistant Secretary of State for Oceans (July 28,1998).
Although the government argues that the State Department has discretion to interpret the statute, citing Japan Whaling Association v. American Cetacean Society, 478 U.S. 221, 106 S.Ct. 2860, 92 L.Ed.2d 166 (1986), in that case the Court held that the discretion exercised by the Secretary of Commerce for phased-in compliance with the national whale quota was “a reasonable construction of the language used in [the legislation].” Id. at 232, 106 S.Ct. 2860. Here, the State Department’s interpretation is not a reasonable construction of the statute, which clearly requires country-by-country, not shipment-by-shipment, certification. An agency’s statutory interpretation cannot stand if it contravenes the clearly expressed legislative intent. See Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984) (“If the intent of Congress is clear, that is the end of the matter; for the court, as well as the agency, must give effect to the unambiguously expressed intent of Congress.”); Board of Governors of Fed. Reserve Sys. v. Dimension Financial Corp., 474 U.S. 361, 368, 106 S.Ct. 681, 88 L.Ed.2d 691 (1986).
In its brief, the Secretary of State suggests that matters of international relations and trade pressures in the World Trade Organization (WTO) have warranted more circumspect handling than section 609 may have originally contemplated. The government also states that global turtle protection is proceeding, albeit slowly. However, this court is not authorized to evaluate a pragmatic political accommodation. We, like the Executive branch, are bound by the law as Congress enacted it.

The World Trade Organization Litigation

The government makes much of the recent resolution of the challenge to section 609 in the WTO. In 1996 Malaysia, Thailand, India, and Pakistan challenged the United States’ implementation of section 609 as contrary to the GATT. The WTO Appellate Body held that this statute was within an exception to GATT rules in that it related to conservation, but held that various aspects of the certification guidelines were discriminatory. Eventually, in 2001, on a second suit brought by Malaysia, the State Department’s 1999 Guidelines (which authorize shipment-by-shipment certification) were accepted as in harmony with the GATT.
The government states that the WTO rulings “support” the State Department’s interpretation. The government describes these WTO rulings as “the law of nations” and states that “an act of Congress ought never to be construed to violate the law of nations, if any other possible construction remains,” quoting Murray v. The Charming Betsy, 6 U.S. (2 Cranch) 64, 118, 2 L.Ed. 208 (1804). However, no party asserts that WTO decisions have controlling status as United States law. The Statement of Administrative Action (SAA) accompanying the Uruguay Round Agreement Acts states that decisions of WTO panels and the WTO Appellate Body “have no binding effect under the law of the United States and do not represent an expression of U.S. foreign or trade policy.” *1304H.R. Doc. No. 103-316, at 1032 (1994). The SAA also states:
If a[WTO] report recommends that the United States change federal law to bring it into conformity with a Uruguay Round Agreement [including the GATT], it is for the Congress to decide whether any such change will be made.
Id. The SAA is “an authoritative expression by the United States concerning the interpretation and application of the Uruguay Round Agreements and this Act in any judicial proceeding in which a question arises concerning such interpretation or application.” 19 U.S.C. § 3512(d); see also 19 U.S.C. § 3512(a)(1) (“No provision of any of the Uruguay Round Agreements, nor the application of any such provision to any person or circumstance, that is inconsistent with any law of the United States shall have effect.”).
Thus although the government appears to rely on the WTO ruling as requiring United States (and judicial) support of the current Guidelines, neither we nor the State Department has authority to rewrite the statute. See Suramenca de Alea-ciones Laminadas C.A. v. United States, 966 F.2d 660, 668 (Fed. Cir.1992) (“if the statutory provisions at issue here are inconsistent with the GATT, it is a matter for Congress and not this court to decide and remedy”); Mississippi Poultry Ass’n, Inc. v. Madigan, 992 F.2d 1359, 1366 (5th Cir.1993) (the court must “give effect to Congress’ intent, even if implementation of that intent is virtually certain to create a violation of the GATT”).
I repeat, it is not before ms to decide whether the State Department has pursued a path that is diplomatically preferable to that selected by the Congress. The government brief states that an increasing number of nations are requiring the use of TEDs for all their trawled shrimp. These salutary developments do not relieve the judicial obligation to implement the statutory text as Congress intended and enacted it. Thus I must, respectfully, dissent from the court’s incorrect statutory interpretation.

. Revised. Notice of Guidelines for Determining Comparability of Foreign Programs for the Protection of Sea Turtles in Shrimp Trawl Fishing Operations, 63 Fed.Reg. 46094 (Aug. 28, 1998). The plaintiffs challenged the 1998 Guidelines, now superseded by the 1999 Guidelines, which do not differ as to the point here at issue. Revised Guidelines for the Implementation of Section 609 of Public Law 101-162 Relating to the Protection of Sea Turtles in Shrimp Trawl Fishing Operations, 64 Fed.Reg. 36946 (July 8, 1999).


. Five sea turtle species are listed as endangered or threatened: the loggerhead (Caretta caretta), Kemp's ridley (Lepidochelys kempi), green (Chelonia mydas), leatherback (Der-mochelys coriácea), and hawksbill (Eret-mochelys imbricata).


. At the time of enactment the concern was not the cost of a TED, which was as low as $200, but the possible reduction of the catch. The record states that experience has shown no significant reduction in catch, and indeed some ancillary advantages such as exclusion of debris and unwanted fish.


. The panel majority states that it cannot see any difference between aquacultured or hand-caught shrimp and TED-caught shrimp. Aquacultured shrimp are farmed rather than caught in the open seas, with no risk to sea turtles. And hand caught shrimp do not pose a serious threat to sea turtles because of the short duration of tow times. See Revised Guidelines for Determining Comparability of Foreign Programs for the Protection of Turtles in Shrimp Trawl Fishing Operations, 58 Fed. Reg. 9015, 9016 (Feb. 18, 1993). By contrast, mechanized commercial shrimp trawling constitutes a considerable threat to sea turtles, a threat that is not relieved when only some of the trawlers use TEDs.